Case 20-09956   Doc 15   Filed 07/20/20 Entered 07/20/20 08:21:51   Desc Main
                          Document     Page 1 of 12
Case 20-09956   Doc 15   Filed 07/20/20 Entered 07/20/20 08:21:51   Desc Main
                          Document     Page 2 of 12
Case 20-09956   Doc 15   Filed 07/20/20 Entered 07/20/20 08:21:51   Desc Main
                          Document     Page 3 of 12
Case 20-09956   Doc 15   Filed 07/20/20 Entered 07/20/20 08:21:51   Desc Main
                          Document     Page 4 of 12
Case 20-09956   Doc 15   Filed 07/20/20 Entered 07/20/20 08:21:51   Desc Main
                          Document     Page 5 of 12
Case 20-09956   Doc 15   Filed 07/20/20 Entered 07/20/20 08:21:51   Desc Main
                          Document     Page 6 of 12
Case 20-09956   Doc 15   Filed 07/20/20 Entered 07/20/20 08:21:51   Desc Main
                          Document     Page 7 of 12
Case 20-09956   Doc 15   Filed 07/20/20 Entered 07/20/20 08:21:51   Desc Main
                          Document     Page 8 of 12
Case 20-09956   Doc 15   Filed 07/20/20 Entered 07/20/20 08:21:51   Desc Main
                          Document     Page 9 of 12
Case 20-09956   Doc 15   Filed 07/20/20 Entered 07/20/20 08:21:51   Desc Main
                         Document      Page 10 of 12
Case 20-09956   Doc 15   Filed 07/20/20 Entered 07/20/20 08:21:51   Desc Main
                         Document      Page 11 of 12
Case 20-09956   Doc 15   Filed 07/20/20 Entered 07/20/20 08:21:51   Desc Main
                         Document      Page 12 of 12
